former opinion sustained January 25, 1921.
HARRIS, J.
In the original opinion we said:
“We deduce the rule that the Employers’ Liability Act does not extend to the protection of the general public as such, but that it does extend its protection to employees of the particular person owning or operating dangerous machinery or engaged in hazardous employments, and to other persons or employees of other corporations whose lawful duties require them to be or work about such machinery, or expose themselves to the hazards of the machinery or appliances in use by the owner thereof.”
“This,” the defendants concede in their petition for a rehearing, “is a clear, concise, and correct statement of the law as we understand it,” but the defendants insist, “This law was not followed in this case.” According to the contention of the defendants, “the complaint was drawn, and the case tried so far as plaintiff is concerned, and the jury was instructed upon the theory that the Employers’ Liability Act of the State of Oregon extended to the protection of the general public as such.”
10. We are unable to concur with the defendants. It,is true that the trial court did repeatedly say to the jury in effect that the receivers of the lumber company were within the embrace of the Employers’ Liability Act (Or. L., §§ 6605-6659) if the work carried on by them involved a risk or danger to the public; but it is also true that the court gave additional instructions which must be kept in mind, for, when testing the correctness of the instructions to the jury, we must view the charge as a whole. In substance, the court told the jury that the plaintiff was entitled to prevail if the defendants were engaged in a work involving a risk or danger to the public, and if the decedent was a member of the public rightfully upon the premises where he was injured; and then by a subsequent instruction, as pointed out in the original opinion, the trial judge explained to the jury what he *84meant by the words “a member of the public” in the following language:
“In this connection, I instruct you that, if you find the decedent, at the time he received the alleged injuries, was upon the wharf of the North Pacific Lumber Company, defendant, and was in charge of the loading of the steamship ‘Klamath,’ either upon the express or implied invitation of the receiver, and that as captain of the said steamship his duties in respect thereto required that he be upon the wharf, that in that event he was a member of the public and as such was entitled to whatever protection the law provides for the public. Or if you find that the decedent was in charge of the loading of the vessel, and that the vessel was being loaded at the said wharf at the express or implied invitation of the receiver, that by reason thereof the decedent was entitled to go upon the wharf if it was reasonably necessary for him so to do in order to superintend the loading of the vessel, and while upon the wharf under such conditions he was a member of the public, he was, as a matter of law, rightfully upon the wharf.”
The uncontradicted evidence shows that at the time of the accident the decedent was engaged in the work of superintending the loading of the ship. Captain Rorvik was not a loiterer, nor a trespasser, nor a mere idle member of the public; but he was engaged in work at the very moment of his hurt. He was in very truth a workingman at the time when and the place where he was hurt. The right of the plaintiff to recover was in the final analysis made to depend upon whether Captain Rorvik was rightfully upon the wharf, and his right to be on the wharf was in turn made to depend upon whether he was there performing work upon the express or implied invitation of the defendants. The charge, taken in its entirety, is sufficiently clear, and it is not likely that the jury was or could have been misled to the extent of believing *85that the plaintiff was entitled to recover if the decedent was a mere member of the general public, regardless of whether or not he was engaged in the performance of work while lawfully on the premises. The charge, considered as a whole, required the jury to find, among other things, that the decedent at the time of the injury was lawfully and properly upon the wharf and engaged in the work of superintending the loading of the ship, before a verdict could be returned for the plaintiff; and hence the law as it is stated in the original opinion was applied by the trial jury.
11,12. At this stage of the discussion we may for the moment pass over the defendants’ second point, and proceed with the investigation of the third point; and, after disposing of it, we shall return to the second point urged by the defendants. After further study of the record we are persuaded that we must conclude that it cannot be said as a matter of law that Captain Rorvik’s death resulted from a maritime tort. The theory has been advanced that the tort was a maritime tort, for the reason that Rorvik was engaged in a maritime contract. The test for determining whether a tort is a land or maritime tort is not the same as the test for determining whether a contract is a land or a maritime contract. The character of a tort is determined by the locality of the act; and consequently the fact that a person is injured while performing a maritime contract does not necessarily determine the character of the tort: Swayne & Hoyt v. Barsch, 226 Fed. 581, 590 (141 C. C. A. 337); Thomas v. Lane, Fed. Cas. No. 13,902 (2 Sumn. 1, 9); Atlantic Transport Co. v. Imbrovek, 234 U. S. 52, 59 (58 L. Ed. 1208, 51 L. R. A. (N. S.) 1157, 34 Sup. Ct. Rep. 733); Philadelphia W. & B. R. Co. v. Philadelphia & Havre de Grace Steam Towboat Co., 23 How. 215 (16 L. Ed. 433); *86The Plymouth, 3 Wall. 20, 25 (18 L. Ed. 125, see, also, Rose’s U. S. Notes). According to the complaint, a portion of the lumber piled upon the wharf was suddenly shoved forward, striking Borvik, “by reason of which he was knocked off the said wharf, receiving therefrom mortal injuries, from the effects of which he died.” The first, further and separate defense found in defendants’ answer is framed upon the theory that from some cause unknown to the defendants Borvik fell from the wharf “on and against the side of said steamship ‘Klamath,’ and from thence on to some logs and timbers in the Willamette River; that all of the injuries received by the said decedent were received either on the steamship ‘Klamath’ while the same was in the Willamette River or were received on logs and timber floating in said river; that the said Willamette River was a navigable river.” The allegations of this first further and separate defense are denied by the reply. The nncontradieted evidence is that some of the lumber in the pile, beside which Rorvik was standing, was suddenly shoved forward and struck him and knocked him off the wharf. The evidence further shows that Rorvik’s back was broken. There was no attempt by the defendants to show that the broken back was the immediate result of striking the logs in the river, and not the immediate result of being struck by the lumber on the wharf. Notwithstanding the allegations of the first further and separate defense the defendants apparently abandoned any attempt to sustain those allegations by any evidence offered at the trial; and, moreover, the defendants did not attempt in their original brief to urge the first further and separate defense as a reason for defeating the claim of plaintiff. Furthermore, in their petition for a rehearing the defendants say:
*87“It is not a maritime tort; the captain recéived his injury while on the land. * * The matter was not discussed in any of the briefs, nor in the oral arguments as to whether or not it was a maritime tort. ’ ’
Thus it appears not only that we cannot say as a matter of law that the tort was a maritime rather than a land tort, but it also appears that the defendants themselves concede, and, indeed, insistently contend, that it was a land tort; and consequently we must agree with the contention of the defendants that we cannot say that the tort was a maritime tort. Prom this conclusion it follows as a natural sequence that there was nothing in the character and nature of the tort to prevent the Workmen’s Compensation Act of California (Stats. 1913, p. 279) from operating. By the same token we must also conclude that there was nothing in the character or nature of the tort to prevent the plaintiff from invoking our Employers’ Liability Act or to deprive the trial court of authority to award damages, unless some reason, other than the character of the tort, can be pointed out: See The Albion (D. C.), 123 Fed. 189; The Straybo, 98 Fed. 998 (39 C. C. A. 375). In short, the character of the tort does not render the California Compensation Act inoperative, nor does it prevent the enforcement of our Employers’ Liability Act.
The second point urged by the defendants involves the contention that the award made under the provisions of the Workmen’s Compensation Insurance and Safety Act of California precludes the plaintiff from prosecuting or maintaining this action. It will be recalled that Captain Rorvik, the husband of the plaintiff, was injured on August 3, 1916, and died five days afterwards, on August 8th. The plaintiff, on October 27, 1916, presented to the Industrial Accident Commission of California her claim for compen*88sation under the Workmen’s Compensation Act of that state. The Klamath Steamship Company, Rorvik’s employer, answered and denied the claim made by plaintiff. Subsequently, on December 19, 1916, the steamship company amended its answer. Afterwards, on January 19, 1917, a hearing was had and .an award of $5,000 was made to the plaintiff by the California Industrial Accident Commission. The steamship company was not satisfied with the award, and by a writ of certiorari carried the controversy to the Supreme Court of California, where on March 19, 1918, the award was affirmed; and on April 17, 1918, a petition for a rehearing was denied: A. F. Easterbrook Co. v. Industrial Acc. Com., 177 Cal. 767 (177 Pac. 848). There is nothing in the record informing us of the date when the instant action was commenced, although it does appear that the second amended complaint upon which the cause was tried was filed on January 7, 1918, and hence the California proceeding had not yet terminated when the Oregon action was begun. It does not appear from the record that there has ever been a remittitur from the Supreme Court of California. For aught that appears from the record, the litigation may be still pending; and, indeed, it is asserted by the plaintiff in her brief, in answer to the petition for a rehearing, that “the matter still pends in the appellate courts, a writ of certiorari to the Supreme Court of the United States having been applied for.” At any rate, it affirmatively appears from the uncontradicted testimony of the plaintiff that the California proceeding has been sufficiently stayed to prevent her from obtaining any money. No payments have been made to her, for thus far she has not been able to compel any payment; and, moreover, the defendants have made no attempt to show that the award made by the California Industrial Accident Commission is final so that it is even now enforcs able.
*89The defendants make two contentions in respect of the effect of the award. On the one hand, the defendants claim that they were entitled to an abatement of the Oregon action until the determination of the California proceeding; and, on the other hand, they argue that the California award at all times operated as an absolute bar to the subsequent Oregon action. The status of the California award, however, cannot affect the judgment rendered in the Oregon action, for in our view the result is the same whether we treat the record as a proceeding which is still pending or as an enforceable finality.
13,14. We may assume for the purposes of this discussion that the proceeding begun before the California Industrial Accident Commission was “an action” within the meaning of that term as used in the law of abatement; and, notwithstanding the fact that all of the elements usually required to constitute “a prior action pending” were not present, we may further assume that there was such an identity of parties, issues, causes of action, and relief sought and obtainable as fully come within the embrace of the rules governing the abatement of actions; and even then, after assuming the existence of all such required elements, it cannot be said that the trial court erred in refusing to suspend the domestic action until the final determination of the foreign proceeding. (The pend-ency of the prior action in another state does not entitle a party as a matter of right to an abatement of the second or domestic action, although the court may in its discretion postpone the second action until after a decision of the first action: Beneke v. Tucker, 90 Or. 230, 235 (176 Pac. 183). Even though we were called upon to determine whether the trial court ruled properly, instead of being required, as we are, only to *90decide whether there was an abuse of legal discretion, our view would be that the trial court was justified in its refusal to suspend the domestic action and properly permitted the trial to proceed. Obviously the record furnishes no facts whatever upon which, to base any claim that the trial judge abused his discretion in refusing to suspend the Oregon action. Although we have thus far assumed for the purposes of the discussion that all of the elements usually required to constitute an action pending were present, it is manifest that the relief sought and obtainable in the California proceeding is only partial, while the relief sought and obtainable in the domestic action is full and complete. In the California proceeding $5,000 is the limit of recovery, but in the Oregon action there is no arbitrary limit fixed by statute: 1 C. J. 72.
Section 31 of the California Compensation Act in substance declares that the making of a lawful claim against an employer for compensation shall operate as an assignment of any right of action the employee may have against a third person, and the employer is subrogated to the right of the employee and the employer may enforce in his own name the legal liability of the third person; but the statute also provides that any amount collected by the employer, in excess of the amount paid by the employer, or for which he is liable, shall be held by him for the benefit of the injured employee or other person entitled." The defendants argue that, by force of the California statute, any right of action that Mrs. Eorvik may have had against the lumber company was automatically assigned to the steamship company, the employer of the decedent, when she filed her claim against the steamship company. The plaintiff counters by arguing that the right of action conferred upon her by our Employers' Liability Act would not survive her death, *91and hence is not assignable under the laws of this state; and, that, since a foreign statute conflicting with the policy of our laws will not be enforced here, the California statute did not effect an assignment.
15-18. Survivorship is the test of assignability. Any claim which affects the estate of a party, although arising out of tort, may be assigned; but the rule is otherwise where it arises out of an injury to the person. An assignment of a mere litigious right is invalid ; but an assignment of property is valid, although that property may be incapable of being recovered without litigation. Stated broadly, nothing is assignable which does not directly or indirectly involve the right of property except where otherwise provided by statute. Eights given by statute for the redress of personal wrongs are generally not assignable: Dahms v. Sears, 13 Or. 47, 58 (11 Pac. 891); Mitchell v. Taylor, 27 Or. 377, 384 (41 Pac. 119); Sperry v. Stennick, 64 Or. 96 (129 Pac. 130); Cooper v. Hillsboro Garden Tracts, 78 Or. 74, 86 (152 Pac. 488, Ann. Cas. 1917E, 840); Mumford v. Wright, 12 Colo. App. 214 (55 Pac. 744); Dawson v. Great Northern etc. R. Co., 1 K. B. 260, 271; Weller v. Jersey City etc. St. R. Co., 68 N. J. Eq. 659 (61 Atl. 459, 6 Ann. Cas. 442); 5 C. J. 886; 4 Cyc. 26. It has already been determined in this jurisdiction that a right of action conferred upon a widow by our Employers’ Liability Act is a personal right which dies with her; and hence, under the general rule, such a right is not assignable: Wilcox v. Warren Construction Co., 95 Or. 125, 143 (186 Pac. 13). It has been held in other jurisdictions that a cause of action for injuries resulting in death, under a statute conferring such right upon a particular beneficiary, is not assignable: Marsh v. Western New York etc. R. Co., 204 Pa. 229 (53 Atl. 1001); Southern *92Pacific Co. v. Winton, 27 Tex. Civ. App. 503 (66 S. W. 477); Texas etc. R. Co. v. Showalter, 3 Wills. Civ. Cas. Ct. App., sec. 69.
19. If there were no factors to be considered except the language of the California statute and the general rule which in this state serves as the test of assign-ability, the plaintiff might well claim that the assignment declared by the California statute would not be enforced in this state, for the reason that it is contrary to the policy of our laws. However, there is another factor which must enter into the calculation. Our Workmen’s Compensation Act contains a section which provides that, where an employee, or, in case of death, his dependent, elects to take under the Compensation Act for an injury done by “another not in the same employ,” the cause of action “against such other shall be assigned to the state for the benefit of the accident fund”: Section 6616, Or. L. Although there are material differences between Section 6616 of our statute and Section 31 of the California act, we may nevertheless assume, without deciding, that they are substantially the same; and we may further assume, without deciding, that because of the assignment required by Section 6616 of our statute, it is the present policy of our law to enforce assignments made under foreign statutes similar to ours, and that therefore the assignment effected by the California statute will be enforced in this jurisdiction, even though it be further assumed that the right of action exists only by force of our statute, and that there would be no right of action at all in the absence of our Employers’ Liability Act. We have made the numerous assumptions previously mentioned in order that the contentions made by the defendants may be considered in a light most favorable to them. Although under the California act the employer is enabled to sue in his own *93name, nevertheless, assuming that the steamship company became an owner of the right of action against the lumber company, the steamship company became such owner only to the extent of $5,000; and the balance of such right, which has since been proved to be worth $7,500, in truth continued to be owned by Mrs. Rorvik. It will be remembered that Mrs. Rorvik obtained a judgment for $12,500 against the defendants. She either owns all of that judgment or a part of it, and if she only owns a part of it, her part amounts to $7,500. It is true that the California statute provides that the employer may sue in his own name, but it is also true that the statute does not declare that the employee or his dependent cannot become a party. The right of action was an entirety and could not be divided, without the consent of the lumber company, so as to enable the steamship company to sue for its portion in one action, and Mrs. Rorvik to sue for the balance in another action. Since the right of action is an entirety, but is in truth owned by two persons, and both persons are necessary parties, then under the rule which formerly prevailed in this jurisdiction both owners would be required to join as plaintiffs, with the result that, if one owner refused to appear as a party plaintiff, the other owner would be powerless to proceed in an action at law: Home Mutual Ins. Co. v. Oregon R. & N. Co., 20 Or. 569 (26 Pac. 857, 23 Am. St. Rep. 151); State Ins. Co. v. Oregon R. & N. Co., 20 Or. 563 (26 Pac. 838). See, also, Fireman’s Ins. Co. v. Oregon R. Co., 45 Or. 53 (76 Pac. 1075, 2 Ann. Cas. 360, 67 L. R. A. 161). The rule was subsequently changed, however, so that now in actions at law as well as in suits in equity one owner desiring to sue may, in case of the refusal of the other to join as a plaintiff, make the other owner a party defendant, and thus enforce the single right owned by the two persons: *94Williams v. Pacific Surety Co., 66 Or. 151, 156 (127 Pac. 145, 131 Pac. 1021, 132 Pac. 959, 133 Pac. 1186). See, also, Thomas v. Thruston, 87 Or. 650, 655 (171 Pac. 404); Northwest Door Co. v. Lewis Inv. Co., 92 Or. 186, 190, 193, 199 (180 Pac. 495).
20. In the instant case it is clear that the steamship company was not the sole owner of the right of action, although it may have been and may still be the owner of a part of it. It is likewise clear that Mrs. Rorvik owned either the whole of the claim or the remaining portion of it, and because of such ownership she had an enforceable interest: Overholt v. Dietz, 43 Or. 194, 199 (72 Pac. 695); Graham v. Light, 4 Cal. App. 400 (88 Pac. 373). There was a single claim owned by two persons. One of the owners brought this action on this single claim without making the other owner a party, although the defendants could, by proper objections, have compelled the plaintiff to make the steamship company a party to the litigation. The defendants did not object’to the omission, notwithstanding they had ample opportunity to do so; and because the defendants did not object they waived the defect: Thompson v. Hibbs, 45 Or. 141, 147 (76 Pac. 778); Burggraf v. Brocha, 74 Or. 381, 385 (145 Pac. 639); Schultz v. Selberg, 80 Or. 668, 677 (157 Pac. 1114); Overholt v. Dietz, 43 Or. 194, 196 (72 Pac. 695).
21. We may assume for the purposes of the discussion that the plaintiff cannot have two satisfactions, one in California and another in Oregon; and hence a satisfaction of the Oregon judgment would operate as a satisfaction of the California award. Thus far, however, neither the award nor the judgment has been satisfied. In effect, the steamship company has persistently denied that it owned any interest in the right of action against the lumber company, for the steamship company has from the very begin*95ning contested the claim for compensation made by Mrs. Rorvik and thus denied that her claim was a lawful one. Moreover, the steamship company has by a formal written assignment at least attempted to transfer any interest it may have had to Mrs. Rorvik; and hence, even though it be assumed that this attempted assignment is without legal efficacy, it is plain that, in view of all the circumstances shown by the record, the steamship company cannot bring another action against the lumber company and prosecute it to a judgment for damages. Moreover, the plaintiff testified as follows:
“I signed a paper saying that from what I won in this suit I would reimburse them [the steamship company] for any amount they might be paid, or that I might win in the courts there, which I haven’t won so far."
We adhere to the conclusion reached in our original opinion, and it follows that the judgment from which the defendants have appealed must be affirmed.
Affirmed.
Former Opinion Sustained on Rehearing.